Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 13-16, the applicant asserts that “The relied upon reference R1-165263 further fails to disclose at least one limitation of claim 1 as amended, and thus cannot anticipate claim 1…R1-165263 does not teach that the preset condition comprises that a priority of transmission data of the first terminal device is greater than a priority of transmission data of the second terminal device, and that the priority of transmission data of the second terminal device is lower than or equal to a predetermined threshold, which is different from the priority of transmission data of the first terminal device.” Examiner respectively disagrees. 
The applicant further asserts in page 15 that “R1-165253 does not disclose the second part of the preset condition as recited by Applicant’s claim 1, that is, the priority of transmission data of the second terminal device is lower than or equal to a predetermined threshold, which is different from the priority of transmission data of the first terminal device.” Examiner respectively disagrees since as indicated in the office action below, in section 5, bottom page 3 of R1-165253, “…couple the SA with a measurement on the energy of the data packet to ensure that the resource reselection is necessary…” and top page 5 of R1-165253, “…if the energy E of the data packet associated with an SA is below a threshold E<T then the content of the SA is not considered for triggering resource reselection…If the priority indicated in the decoded SA is higher than the priority of the message that the UE intends to transmit…”, in addition to scheduling and the priority of the message to trigger the reselection but also the energy of the data packet also trigger the reselection (“if the energy E of the data packet associated with an SA”) and the energy of the data packet being used to trigger reselection resource is indicating the changing order of the data packets transmission based on the energy, which would indicating the a priority of the data packet based on the energy (E<T) and that it is different the priority of the message indicated by the SA. Therefore, the energy of the data packet comparing with the threshold E<T to trigger the resource selection would indicating “the priority of transmission data of the second terminal device is lower than or equal to a predetermined threshold, which is different from the priority of transmission data of the first terminal device.” Therefore, R1-165253 teaches “the priority of transmission data of the second terminal device is lower than or equal to a predetermined threshold, which is different from the priority of transmission data of the first terminal device.” Therefore, R1-165253 teaches the claims. 
The rejection is maintained. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, 11, 12, 25, 37, 43, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-165263 (“Resource Reselection”, 3GPP TSG RAN WG1 Meeting #85 R1-165263).

Regarding claim 1, 25, 37, R1-165263 teaches a resource selection (Introduction, resource selection method by UE) method, comprising: 
determining, by a first terminal device, a first resource, wherein the first resource comprises one or more of a resource used by a second terminal device to transmit data, a resource reserved by the second terminal device to transmit data, a resource determined based on the resource used by the second terminal device to transmit data, or a resource determined based on the resource reserved by the second terminal device to transmit data (section 5, UE can detect potential collisions…The first one is be decoding the SA (scheduling assignment) packets transmitted by others UEs…using the information contained in a received SA, a UE detects that (part of) the resources that it has selected have also been selected or booked by another UE as well); and 
skipping, by the first terminal device, using a second resource, or reselecting, by the first terminal device, a third resource, when the first resource and the second resource overlap (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way), and a
preset condition is met (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way), wherein the preset condition comprises that a priority of transmission data of the first terminal device is greater than a priority of transmission data of the second terminal device (section 5, triggers for resource reselection based on reading the SA transmitted by another UE that is higher, equal, or lower than), and that the priority of transmission data of the second terminal device is lower than or equal to a predetermined threshold (section 5, couple the SA with a measurement on the energy of the data packet to ensure that the resource reselection is necessary…if the energy E of the data packet associated with an SA is below a threshold E<T, then the content of the SA is not considered for triggering resource reselection; the triggering of resource selection is based on the priority of the message and the energy of the message, which the data packet energy E<T not triggering selection would indicate data packet is lower priority), which is different from the priority of transmission data of the first terminal device (section 5, priority of data packet from different UEs are different), wherein the second resource comprises one or more of a resource selected by the first terminal device to transmit data, a candidate resource to be used by the first terminal device to transmit data, a resource determined based on the resource selected by the first terminal device to transmit data, or a resource determined based on the candidate resource to be used by the first terminal device to transmit data (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way).


Regarding claim 2, R1-165263 teaches the resource selection method according to claim 1, wherein the determining, by the first terminal device, the first resource comprises: 
receiving, by the first terminal device, first information sent by the second terminal device, wherein the first information indicates the resource used by the second terminal device to transmit data (section 5, UE can detect potential collisions…The first one is be decoding the SA (scheduling assignment) packets transmitted by others UEs…using the information contained in a received SA, a UE detects that (part of) the resources that it has selected have also been selected or booked by another UE as well); and 
determining, by the first terminal device, the first resource based on the resource used by the second terminal device to transmit data (section 5, UE can detect potential collisions…The first one is be decoding the SA (scheduling assignment) packets transmitted by others UEs…using the information contained in a received SA, a UE detects that (part of) the resources that it has selected have also been selected or booked by another UE as well).

Regarding claim 4, R1-165263 teaches the method according to claim 1, wherein the preset condition is further determined according to one or more of the following: 
a receive power at which the first terminal device receives a signal sent by the second terminal device, a type of transmission data of the first terminal device and/or a type of transmission data of the second terminal device, a quantity of times that the first terminal device transmits data and/or a quantity of times that the second terminal device transmits data, and a quantity of second resources (R1-165263, section 5, energy E of the data packet associated with an SA is below a threshold; the priority of the message).

Regarding claim 5 (optional due to “one or more of the following…or” in claim 4), R1-165263 teaches the method according to claim 4, wherein the preset condition further comprises
 the receive power at which the first terminal device receives the signal sent by the second terminal device is greater than a first threshold (R1-165263, section 5, energy E of the data packet associated with an SA is below a threshold or inverse which greater than a threshold).

Regarding claim 6 (optional due to “one or more of the following…or” in claim 4), R1-165263 teaches the method according to claim 1, wherein the skipping, by the first terminal device, of using the second resource, or the reselecting, by the first terminal device, a of the third resource (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way) further comprises: 
skipping, by the first terminal device, using the second resource, when the first resource and the second resource overlap, and the priority of the transmission data of the first terminal device is greater than or equal to a second threshold; or 
reselecting, by the first terminal device, the third resource when the first resource and the second resource overlap, and the priority of the transmission data of the second terminal device is less than or equal to a fifth threshold (R1-165263, section 5, priority is less than the priority of the message that the UE intends to transmit).

Regarding claim 11, R1-165263 teaches the resource selection method according to claim 1, wherein a resource allocation mode of the second terminal device is any one of the following modes: a mode in which a base station schedules a resource; a mode of selecting a resource based on partial sensing; a mode of selecting a resource based on sensing; and a mode of selecting a resource based on random selection (R1-165263, section 1, base station trigger, sensing, random; section 4.2, 4.3, scheduled bandwidth). 

Regarding claim 12, R1-165263 teaches the resource selection method according to claim 1, wherein a resource allocation mode of the first terminal device is any one of the following modes: a mode of autonomously selecting a resource; a mode of selecting a resource based on non-partial sensing; and a mode of selecting or reselecting a resource based on sensing (R1-165263, section 1, base station trigger, sensing, random). 

Regarding claim 43, R1-165263 teaches the resource selection method according to claim 1, wherein data having a higher priority is transmitted preferentially (R1-165263, section 5,  the priority of the message).

Regarding claim 45, R1-165263 teaches the resource selection method according to claim 1, wherein the resource determined based on the resource selected by the first terminal device to transmit data is determined based on the resource selected by the first terminal device to transmit data and a resource reservation interval of the first terminal device (section 3, If the UE has booked resources for transmission during TTI n (first transmission of a TB) and has not received a packet in its TX buffer at the end of TTI n-g).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-165263 (“Resource Reselection”, 3GPP TSG RAN WG1 Meeting #85 R1-165263) in view of R1-162641 (“Details of sensing based collision avoidance” 3GPP TSG RAN WG1 Meeting #84 R1-162641).

Regarding claim 3, R1-165263 does not explicitly teach the method according to claim 1, wherein the determining, by a first terminal device, a first resource comprises: 
determining, by the first terminal device, the first resource based on second information and the resource used by the second terminal device to transmit data, wherein the second information indicates one of a reservation interval, a set of resource reservation periods that are available to the first terminal device or the second terminal device, or a value range of a first parameter, wherein the first parameter indicates a set of resource reservation periods that are available to the first terminal device or the second terminal device.
But, R1-162641 in a similar or same field of endeavor teaches wherein the determining, by a first terminal device, a first resource comprises: 
determining, by the first terminal device, the first resource based on second information and the resource used by the second terminal device to transmit data, wherein the second information indicates one of a reservation interval (R1-162641, section 2.4, number of periods reserved for the UE…by detecting the SA, UE can have full information which resource will be reserved, and the duration), a set of resource reservation periods that are available to the first terminal device or the second terminal device (R1-162641, section 2.4, number of periods reserved for the UE…by detecting the SA, UE can have full information which resource will be reserved, and the duration), or a value range of a first parameter, wherein the first parameter indicates a set of resource reservation periods that are available to the first terminal device or the second terminal device (R1-162641, section 2.4, number of periods reserved for the UE…by detecting the SA, UE can have full information which resource will be reserved, and the duration).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by R1-162641 in the system of R1-165263 to determine the resource.
The motivation would have been to provide sensing with resource reservation is supported and an indication of the number of periods reserved should be transmitted to optimize resource reservation.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-165263 (“Resource Reselection”, 3GPP TSG RAN WG1 Meeting #85 R1-165263) in view of KRISHNAMURTHY (US 20160278128).

Regarding claim 7 (optional due to “one or more of the following…or” in claim 4), R1-165263 teaches the resource selection method according to claim 4, wherein the preset condition further comprises that the difference between the priority of the transmission data of the first terminal device and the priority of the transmission data of the second terminal device is greater than or equal to a sixth threshold.
But, KRISHNAMURTHY (US 20160278128) in a similar or same field of endeavor teaches wherein the preset condition further comprises that the difference between the priority of the transmission data of the first terminal device and the priority of the transmission data of the second terminal device is greater than or equal to a sixth threshold (par. 93, 103, the priority being form 0-7, which there the different between the priorities with being 6 and 7).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KRISHNAMURTHY in the system of R1-165263 to determine the priority for transmission.
The motivation would have been to process the data with higher order of priority faster in scheduling for transmission.

Claims 9, 10, 40-42, 44, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-165263 (“Resource Reselection”, 3GPP TSG RAN WG1 Meeting #85 R1-165263) in view of CHAE et al. (US 20190075547).

Regarding claim 9 (optional due to “one or more of the following…or” in claim 4), R1-165263 teaches the resource selection method according to claim 4, wherein the skipping of using the second resource, or the reselecting a third resource (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way) comprises skipping, by the first terminal device, using the second resource, when the first resource and the second resource overlap, and at least one of the transmission data of the first terminal device or the transmission data of the second terminal device is transmission data (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way); or 
reselecting, by the first terminal device, the third resource when the first resource and the second resource overlap, and at least one of the transmission data of the first terminal device or the transmission data of the second terminal device is transmission data (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way).

However, R1-165263 does not explicitly teach comprises: 
at least one of the transmission data is retransmission data; or 
at least one of the transmission data is initial transmission data.

But, CHAE et al. (US 20190075547) in a similar or same field of endeavor teaches comprises: 
at least one of the transmission data is retransmission data; or 
at least one of the transmission data is initial transmission data (par. 119, 120, retransmission and initial transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.

Regarding claim 10 (optional due to “one or more of the following…or” in claim 4), R1-165263 teaches the method according to claim 4, wherein the skipping of using the second resource, or the reselecting of the third resource (section 5, all overlaps (including only partial overlaps) should trigger resources reselection in the same way).
However, R1-165263 does not teach comprises: 
skipping, by the first terminal device, using the second resource, when the first resource and the second resource overlap, and the quantity of second resources is less than or equal to a seventh threshold; or 
skipping, by the first terminal device, using the second resource, when the first resource and the second resource overlap, and a quantity of subframes in which the second resource is located is less than or equal to an eighth threshold; or 
reselecting, by the first terminal device, the third resource when the first resource and the second resource overlap, and the quantity of second resources is greater than a ninth threshold; or reselecting, by the first terminal device, the third resource when the first resource and the second resource overlap, and a quantity of subframes in which the second resource is located is greater than a tenth threshold. 

But, CHAE et al. (US 20190075547) in a similar or same field of endeavor teaches wherein the preset condition comprises the quantity of second resources (par. 153), and a preset condition is met comprises 
skipping, by the first terminal device, using the second resource, when the first resource and the second resource overlap, and the quantity of second resources is less than or equal to a seventh threshold; or 
skipping, by the first terminal device, using the second resource, when the first resource and the second resource overlap, and a quantity of subframes in which the second resource is located is less than or equal to an eighth threshold; or 
reselecting, by the first terminal device, the third resource when the first resource and the second resource overlap, and the quantity of second resources is greater than a ninth threshold; or reselecting, by the first terminal device, the third resource when the first resource and the second resource overlap, and a quantity of subframes in which the second resource is located is greater than a tenth threshold (par. 153, when SA of a previous SA sub pool is detected, if there is no resource to be transmitted, ‘no resource’ means that a ratio of empty resource to resources in a scheduling period is less than X %... it may be able to determine a rule that transmission is performed in an SA sub pool only when the amount of occupied resources, which are identified via SA detected in a previous SA sub pool, is equal to or less than the amount of resources within a total scheduling period). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.


Regarding claim 40, R1-165263 does not explicitly teach the resource selection method according to claim 2, wherein the first information is sidelink control information (SCI). 
But, CHAE et al. (US 20190075547) in a similar or same field of endeavor teaches wherein the first information is sidelink control information (SCI) (CHAE et al. (US 20190075547), par. 98). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.

Regarding claim 41, R1-165263 does not explicitly teach the resource selection method according to claim 4, wherein the signal sent by the second terminal device is a reference signal.
But, CHAE et al. (US 20190075547) in a similar or same field of endeavor teaches wherein the signal sent by the second terminal device is a reference signal (par. 115, 116).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource based on reference signal.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.

Regarding claim 42, R1-165263 does not explicitly teach the resource selection method according to claim 41, wherein the reference signal sent by the second terminal device is a reference signal on a channel for transmitting data. 
But, CHAE et al. (US 20190075547) in a similar or same field of endeavor teaches wherein the reference signal sent by the second terminal device is a reference signal on a channel for transmitting data (par. 115, 116).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource based on reference signal.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.

Regarding claim 44, R1-165263 does not explicitly teach the resource selection method according to claim 1, wherein the resource determined based on the resource selected by the first terminal device to transmit data comprises resources that are in a group of periodic subframes and that are the same in frequency domain.
But, CHAE in a similar or same field of endeavor teaches wherein the resource determined based on the resource selected by the first terminal device to transmit data comprises resources that are in a group of periodic subframes and that are the same in frequency domain (CHAE et al. (US 20190075547), fig. 8, par. 94, the resource for UE in the same frequency domain that is period of N.sub.T subframes).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.

Regarding claim 46, R1-165263 does not explicitly teach the resource selection method according to claim 45, wherein a time domain interval between the resource represented by a resource 2 determined based on the resource selected by the first terminal device to transmit data and the resource represented by a resource 1 selected by the first terminal device to transmit data is M' x j, wherein j = 1, 2, 3, ..., C, C is a quantity of resources reserved by the first terminal device, and M' is the resource reservation interval of the first terminal device.
But, CHAE in a similar or same field of endeavor teaches wherein a time domain interval between the resource represented by a resource 2 determined based on the resource selected by the first terminal device to transmit data and the resource represented by a resource 1 selected by the first terminal device to transmit data is M' x j, wherein j = 1, 2, 3, ..., C, C is a quantity of resources reserved by the first terminal device, and M' is the resource reservation interval of the first terminal device (par. 121, if the initial transmission is performed in an n.sup.th subframe, it is preferable to determine a retransmission resource from among n+1, n+2, . . . , n+k subframes only; the interval for UE transmission of the data at n is M’ and the initial and retransmission interval is M’ and is transmit at n+1…n+k or at M’ x 1…M’ x k or M’ x C).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHAE in the system of R1-165263 to determine the resource.
The motivation would have been to reduce procedures of an eNB, reduce the power consumption of devices participating in D2D communication, increase data transmission rates, increase the accommodation capability of a network, distribute load, and extend cell coverage.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/18/2022